Title: To Thomas Jefferson from Albert Gallatin, 31 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Treasury Department 31 Octer. 1804
               
               I have the honour to inform you that the light house on Clark’s point near New Bedford Massts. is completed, and beg leave to submit the propriety of appointing for keeper Joseph Howland, the person who built it, and lives within a few rods from it. He is recommended by the collector; and there is no other applicant. 
               I have the honor to be with great respect Sir Your most obedient Servt.
               
                  
                     Albert Gallatin
                  
               
            